Case 1:18-cv-00431-LEK-WRP Document 23 Filed 05/21/19 Page 1 of 3    PageID #: 94




 Of Counsel:
 DAMON KEY LEONG KUPCHAK HASTERT
 Attorneys at Law
 A Law Corporation

 GREGORY W. KUGLE 6502-0
 gwk@hawaiilawyer.com
 LOREN A. SEEHASE 10414-0
 las@hawaiilawyer.com
 1003 Bishop Street, Suite 1600
 Honolulu, HI 96813
 www.hawaiilawyer.com
 Telephone: (808) 531-8031
 Facsimile: (808) 533-2242

 Attorneys for Plaintiff
 MAKAI RANCH, LLC

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


 MAKAI RANCH, LLC,          )           CIVIL NO. 18-00431 LEK-WRP
                            )
              Plaintiff,    )
                            )           SECOND STIPULATION TO
      vs.                   )           STAY PROCEEDINGS and
                            )           ORDER
 FIRST AMERICAN TITLE       )
 INSURANCE COMPANY; and DOE )           Trial:
 DEFENDANTS 1-10,           )           Date:    February 10, 2020
                            )           Time:    9:00 a.m.
              Defendants.   )
                            )
                            )
                            )
Case 1:18-cv-00431-LEK-WRP Document 23 Filed 05/21/19 Page 2 of 3               PageID #: 95




                SECOND STIPULATION TO STAY PROCEEDINGS

          Plaintiff Makai Ranch, LLC (“Makai Ranch” or “Plaintiff”), and Defendant

 First American Title Insurance Company (“First American” or “Defendant”), by and

 through their respective attorneys, and pursuant to Rule 10.4 of the Local Rules of

 Practice for the United States District Court for the District of Hawaii, hereby

 stipulate and agree as follows:.

          WHEREAS, Plaintiff and Defendant have elected to attempt to pursue a

 mediated resolution of their respective disputes, and mediation is scheduled for July

 11, 2019;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:

          1.   Plaintiff and Defendant agree to stay this civil action until August 1,

               2019, unless otherwise moved upon by either party upon two (2) weeks’

               notice.

          2.   During the stay period provided for herein, Plaintiff and Defendant will

               participate in mediation in a good faith attempt to settle their disputes

               before retired Judge Riki May Amano on July 11, 2019.

          WHEREFORE, Plaintiff and Defendant respectfully request that the Court

 enter its order approving this stipulation and directing the parties to comply

 therewith.

 ______________________________________________________________________________
 Makai Ranch, LLC v. First American Title Company, CIVIL NO. 18-00431 LEK-WRP, SECOND
 STIPULATION TO STAY PROCEEDINGS and ORDER

 439900                                      2
Case 1:18-cv-00431-LEK-WRP Document 23 Filed 05/21/19 Page 3 of 3               PageID #: 96




              DATED: Honolulu, Hawaii, May 16, 2019.
                                   DAMON KEY LEONG KUPCHAK HASTERT

                                   /s/ Loren A. Seehase
                                   GREGORY W. KUGLE
                                   LOREN A. SEEHASE
                                   Attorneys for Plaintiff
                                   MAKAI RANCH, LLC


              DATED: Honolulu, Hawaii, May 16, 2019.

                                   /s/ Michael C. Bird
                                   MICHAEL C. BIRD
                                   SUMMER H. KAIAWE
                                   Attorneys for Defendant
                                   FIRST AMERICAN TITLE INSURANCE
                                   COMPANY


 APPROVED AND SO ORDERED.

 DATED, HONOLULU, HAWAII, MAY 21, 2019.




 ______________________________________________________________________________
 Makai Ranch, LLC v. First American Title Company, CIVIL NO. 18-00431 LEK-WRP, SECOND
 STIPULATION TO STAY PROCEEDINGS and ORDER

 439900                                      3
